Case 1:16-cv-00569-I\/|N Document 21 Filed 10/17/18 Page 1 of 20 Page|D #: 761

IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ROBERT L. ALLEY,
Petitioner,
v. C.A. No. 16-569 (MN)
KOLAWOLE AKINBAYO, Warden and

ATTORNEY GENERAL OF THE STATE
OF DELAWARE,

VV\_/\./\/`/\~./\_/\./\_/\./

Respondents. 1

 

Robert L. Alley. Pro se petitioner.

Gregory E. Smith, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for respondents.

 

MEMORANDUM OPINION2

October 17, 2018
Wilmington, Delaware

 

Warden Kolawole Akjnbayo replaced former warden Steven Wesley, an original party this
case. See Fed. R. Civ. P. 25(d).

This case was re-assigned from the Honorable Gregory M. Sleet’s docket to the
undersigned’s docket on September 20, 2018.

Case 1:16-cv-00569-I\/|N Document 21 Filed 10/17/18 Page 2 of 20 Page|D #: 762

1/@2_

ited States District Judge

    

Noreika,

Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.
§ 2254 (“Petition”) filed by Petitioner Robert L. Alley (“Petitioner”), (D.I. 1). The State filed an
Answer in opposition (D.I. 9). For the reasons discussed, the Court Will deny the Petition.

I. BACKGROUND

1n March, 2013, aNew Castle County grand jury indicted Petitioner on two counts of first
degree robbery and one count of wearing a disguise during the commission of a felony. See Alley
v. State, 119 A.2d 42 (Table), 2015 WL4511348, at *l (Del. .Iul. 24, 2015). On August 28, 2014,
Petitioner entered a guilty plea to a single count of the lesser-included offense of second degree
robbery, in exchange for Which the State dismissed the balance of the indictment (D.I. 9 at 2).
On December 19, 2014, the Superior Court sentenced Petitioner as a habitual offender to eight
years and six months at Level V incarceration, with credit for 726 days previously served. See
Alley, 2015 WL 4511348, at *1. The Delaware Supreme Court affirmed Petitioner’s conviction
and.sentence on direct appeal. Id. at *4.

In August 2015, Petitioner filed in the Delaware Superior Court a motion for post~
conviction relief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). (D.I.
9 at 2). In November 2015, a Superior Court Commissioner recommended that Petitioner’s Rule
61 motion be denied. See State v. Alley, 2015 WL 7256928, at *4 (Del. Super. Ct. June 6, 2014).
The Superior Court adopted the Comrnissioner’s Report and Recommendation and denied the Rule

61 motion in March 2016, and the Delaware Suprerne Court affirmed that decision. See Alley,

2016 WL 3563490, at *2.

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 3 of 20 Page|D #: 763

II. GOVERNING LEGAL PRINCIPLES

A. The Antiterrorism and Effective Death Penal§y Act of 1996

Congress enacted the Antiterrorism and Ef`fective Death Penalty Act of 1996 (“AEDPA”)
“to reduce delays in the execution of` state and federal criminal sentences . . . and to further the
principles of comity, finality, and federalism.” Woodford v. Garceau, 538 U.S. 202, 206 (2003).
Pursuant to AEDPA, a federal court may consider a habeas petition filed by a state prisoner only
“on the ground that he is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2254(a). AEDPA imposes procedural requirements and standards for
analyzing the merits of a habeas petition in order to “prevent federal habeas ‘retrials’ and to ensure
that state-court convictions are given effect to the extent possible under law.” Bell v. Cone, 535
U.S. 685, 693 (2002).

B. Exhaustion and Procedural Default

Absent exceptional circumstances, a federal court cannot grant habeas relief unless the
petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);
0 ’Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picara' v. Connor, 404 U.S. 270, 275 (1971).
AEDPA states, in pertinent part:

An application for a Writ of habeas corpus on behalf of a person in custody pursuant
to the judgment of a State court shall not be granted unless it appears that -

(A) the applicant has exhausted the remedies available in the courts of the State; or

(B)(i) there is an absence of available State corrective process; or

(ii) circumstances exist that render such process ineffective to protect the rights
of the applicant

28 U.S.C. § 2254(b)(1).
The exhaustion requirement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 4 of 20 Page|D #: 764

round of the State’s established appellate review process.” 0 ’Sullivan, 526 U.S. at 844-45; Werts
v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement by
demonstrating that the habeas claims were “fairly presented” to the state’s highest court, either on
direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to
consider the claims on their merits. See Bell, 543 U.S. at 451 n.3; Castille v. Peoples, 489 U.S.
346, 351 (1989).

A petitioner’s failure to exhaust state remedies will be excused if state procedural niles
preclude him nom seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160
(3d Cir. 2000); see Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically
exhausted, such claims are nonetheless procedurally defaulted See Lz`nes, 208 F.3d at 160;
Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas
claim to the state’s highest court, but that court “clearly and expressly” refuses to review the merits
of the claim due to an independent and adequate state procedural rule, the claim is exhausted but
procedurally defaulted. See Coleman, 501 U.S. at 750,' Harris v. Reed, 489 U.S. 255, 260-64
(1989). Federal courts may not consider the merits of procedurally defaulted claims unless the
petitioner demonstrates either cause for the procedural default and actual prejudice resulting
therefrom, or that a fundamental miscarriage of justice will result if the court does not review the
claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-
51.

C. Standard of Review

When a state’s highest court has adjudicated a federal habeas claim on the merits,3 the

federal court must review the claim under the deferential standard contained in 28 U.S.C.

 

3 A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C. § 2254(d) if
the state court decision finally resolves the claim on the basis of its substance, rather than

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 5 of 20 Page|D #: 765

§ 2254(d). Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state
court’s decision was “contrary to, or involved an unreasonable application of, clearly established
federal law, as determined by the Supreme Court of the United States,” or the state court’s decision
was an unreasonable determination of the facts based on the evidence adduced in the trial.
28 U.S.C. § 2254(d)(1) and (2); see Wz'lliams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn,
250 F.3d 203, 210 (3d Cir. 2001). This deferential standard of § 2254(d) applies even when a state
court’s order is unaccompanied by an opinion explaining the reasons relief has been denied. See
Harrington v. Rz'chter, 562 U.S. 86, 98-101 (2011). As explained by the Supreme Court, “it may
be presumed that the state court adjudicated the claim on the merits in the absence of any indication
or state-law procedural principles to the contrary.” Id. at 99.

A state court decision is “contrary to” clearly established federal law “if the state court
arrives at a conclusion opposite to that reached by [the Supreme Court] on a question of law or if
the state court decides a case differently than [the Supreme Court] has on a set of materially
indistinguishable facts.” Wz°lliams, 529 U.S. at 413. The mere failure to cite Supreme Court
precedent does not require a finding that the decision is contrary to clearly established federal law.
See Early v. Packer, 537 U.S. 3, 8 (2002). For instance, a decision may comport with clearly
established federal law even if the decision does not demonstrate an awareness of relevant Supreme
Court cases, “so long as neither the reasoning nor the result of the state-court decision contradicts
them.” Id. In turn, an “unreasonable application” of clearly established federal law occurs When
a state court “identifies the correct governing legal principle from the Supreme Court’s decisions
but unreasonably applies that principle to the facts of a prisoner’s case.” Williams, 529 U.S. at

413; see also White v. Woodall, 572 U.S. 415, 426 (2014).

 

on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir.
2009).

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 6 of 20 Page|D #: 766

Finally, when performing an inquiry under § 2254(d), a federal court must presume that
the state court’s determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1); Appel,
250 F.3d at 210. 'I'his presumption of correctness applies to both explicit and implicit findings of
fact, and is only rebutted by clear and convincing evidence to the contrary. See 28 U.S.C.
§ 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell,
537 U.S. 322, 341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to
factual issues, whereas the unreasonable application standard of § 2254(d)(2) applies to factual
decisions).

III. DISCUSSION

Petitioner’s timely filed habeas Petition_alleges four grounds for relief: (l) the Superior
Court violated due process by declaring him a habitual offender and sentencing him as such in the
same proceeding without providing him with an opportunity to challenge his habitual offender
status; (2) the State breached the plea agreement; (3) defense counsel provided ineffective
assistance by failing to challenge Petitioner’s status as a habitual offender; and (4) the Superior
Court improperly relied on Petitioner’s 2008 felony conviction as one of the predicate convictions
for his habitual offender status. The State filed an Answer to the Petition, arguing that the claims
should be dismissed as meritless and/or procedurally barred. (D.I. 9). Thereafter, Petitioner filed
a Memorandum in Support of his Petition (D.I. 14), essentially re-arguing and amplifying his
original Claims.

A. Mone: Due Process Violati01_1

In Claim One, Petitioner asserts that the Superior Court violated his due process rights by
declaring him a habitual offender and sentencing him as such in a single hearing. He also contends

that he was not provided an opportunity during that hearing to challenge the validity of the 2008

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 7 of 20 Page|D #: 767

felony conviction that was used as one of the qualifying felony convictions for his habitual
offender status. (D.I. 14 at 21-22).

The following excerpts from Petitioner’s various state court proceedings provide
background facts that are particularly relevant for reviewing Claim One.

The genesis of [Petitioner’s] main complaint results from a guilty
plea he entered into in 2008. At that time, [Petitioner] pled guilty to
a felony charge which was subsequently used as a predicate offense
for the habitual offender motion filed by the State in this case in
2014. As part of the 2008 plea agreement, according to [Petitioner]
at least, the State agreed to not file a motion to declare him a habitual
offender in exchange for his plea. Accordingly, [Petitioner] pled
guilty in 2008 to Felony Resisting Arrest.

Alley, 2015 WL 7256928, at *2.
On March 22, 2013, subsequent to his arrest in this case, [Petitioner]
filed a [separate] pro se motion for postconviction relief. ln short,
[Petitioner] sought to undo his 2008 guilty plea so as to avoid the
possibility of being declared a habitual offender in the present
robbery case. [Petitioner] claimed that his 2008 defense counsel []

incorrectly advised him that he was eligible for habitual offender
status, when in fact he was not.

Alley, 2015 WL 7256928, at *2. During Petitioner’s August 2014 guilty plea hearing in the instant
case, defense counsel informed the Superior Court that Petitioner planned to challenge the State’s
motion to seek habitual offender sentencing and that he was awaiting a decision in the other post-
conviction proceeding challenging his 2008 conviction. See Alley, 2015 WL 4511348, at *1. By
the time Petitioner’s sentencing hearing in this case was held in December 2014, the Superior
Court had denied Petitioner’s post-conviction motion challenging his 2008 felony conviction, and
the Delaware Supreme Court had affirmed that decision. See State v. Alley, 2014 WL 605440, at
*l (Del. Super. Ct. Feb. 14, 2014); Alley v. State, 105 A.3d 988 (Table), 2014 WL 7009961

(Del. Nov. 20, 2014). Consequently, during the December 2014 sentencing hearing in the instant

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 8 of 20 Page|D #: 768

matter, defense counsel informed the Superior Court that there was no good faith basis to oppose
the State’s habitual offender motion. Id. at *2.

On direct appeal, Petitioner argued that his 2008 felony conviction Was invalid and, as a
result, the State failed to establish that he qualified as a habitual offender by affirmatively proving
he had the requisite number of convictions (D.I. 13-9 at 5-6). The Delaware Supreme Court
denied this argument as meritless, because it had already determined the validity of Petitioner’s
2008 felony conviction when it affirmed"' the Superior Court’s denial of his separate Rule 61
motion5 challenging that 2008 felony conviction. See Alley, 2015 WL 4511348, at *2.

Thereafter, Petitioner raised the same argument in his Rule 61 motion challenging the 2014
conviction at issue here. The Superior Court denied the argument, explaining

[o]n February 14, 2014, [the Superior Court] denied [Petitioner’s]
motion for postconviction relief [challenging his 2008 conviction].
On November 20, 2014, the Delaware Supreme Court affirmed
[that] ruling. Despite what [Petitioner] would like to believe, the
validity of the 2008 conviction for Felony Resisting Arrest now
stands beyond question

Alley, 2015 WL 7256928, at *2. The Delaware Supreme Court affirmed that decision on post-
conviction appeal, explaining

[t]he Superior Court properly held that counsel Was not ineffective
at sentencing or on appeal because there simply was no good faith
basis for counsel to challenge [Petitioner’s] sentencing as a habitual
offender after the validity of [Petitioner’s] 2008 felony conviction
was upheld by the Superior Court and affirmed by this Court on
appeal. Because there was no basis to challenge [Petitioner’s]
status, the Superior Court did not err in determining
[Petitioner’s] status and then sentencing him as a habitual
offender during the course of the same hearing, nor did the State
breach its plea agreement

 

4 See generally Alley, 2014 WL 7009961.

5 See Alley, 2014 WL 605440, at *l.

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 9 of 20 Page|D #: 769

Alley, 2016 WL 3563490, at *2 (emphasis added).

Since Petitioner presented Claim One to the Delaware Supreme Court on direct appeal and
post-conviction appeal, and the Delaware Supreme Court denied the argument as meritless on both
occasions, he will only be entitled to habeas relief if the flelaware state courts’ decision6 was either
contrary to, or involved an unreasonable application of, clearly established federal law. The clearly
established federal law applicable to Claim One was set forth by the United States Supreme Court
in Oyler v. Boles, 368 U.S. 448, 452 (1962). In 0yler, the Supreme Court held that “due process
does not require advance notice that the trial on the substantive offense will be followed by a
habitual offender proceeding” if a state chooses to determine a defendant’s habitual offender status
in a proceeding separate from the criminal trial. Where a separate hearing is held to determine a
defendant’s habitual offender status, due process is satisfied so long as the defendant receives
reasonable notice of the habitual offender hearing and an opportunity to be heard With respect to
the habitual offender charge. Id.

In this proceeding, Petitioner does not allege that he received insufficient notice of the
habitual offender hearing; rather, he complains that he was denied due process because the
Superior Court determined his habitual offender status and sentenced him in one single hearing,
without providing him with an opportunity to challenge his habitual offender status. Although the
Delaware state courts did not reference any federal law When denying this argument, their
decisions were not contrary to clearly established federal law, because the analysis in each of the

relevant state court opinions comported with Oyler. See Williams, 529 U.S. at 406 (“[A] run-of-

 

On direct appeal, the Delaware Supreme Court expressly addressed the argument contained
in Claim One. However, on post-conviction appeal, the Delaware Supreme Court primarily
referred to the Superior Court’s reasoning for denying the Rule 61 motion. For ease of
analysis, the Court will use the phrase “Delaware state courts’ decision” to reference all of
the relevant Superior Court and Delaware Supreme Court opinions adjudicating Claim
One.

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 10 of 20 Page|D #: 770

the-mill state-court decision applying the correct legal rule from [Supreme Court] cases to the facts
of a prisoner’s case [does] not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause”). For
instance, when denying a similar argument in Petitioner’s direct appeal, the Delaware Supreme
Court found that Petitioner did not “offer any argument challenging his sentencing as a habitual
offender” during the sentencing hearing, even though he “was given the opportunity to speak
directly to the sentencing judge.” Alley, 2015 WL 4511348, at *3. Similarly, when denying the
same argument contained in Claim One during Petitioner’s Rule 61 proceeding, the Superior Court
explained,

[a]fter counsel informed the Superior Court at the sentencing

hearing that [Petitioner] did not oppose the State’s habitual offender

motion, Petitioner was given the opportunity to speak directly to the

sentencing judge. [Petitioner] spoke to the judge at length.

[Petitioner] did not contradict his counsel’s representation that there

was no opposition to the State’s motion, nor did [Petitioner] offer

any argument challenging his sentencing as a habitual offender.

Under these circumstances, we find no merit to [Petitioner’s] claim.
Alley, 2015 WL 4511348, at *3 (footnotes omitted).

The Court’s inquiry is not finished, however, because it must also determine if the
Delaware Supreme Court unreasonably applied clearly established federal law to the facts of
Petitioner’s case. As an initial matter, given Petitioner’s failure to provide any clear and
convincing evidence to the contrary, the Court accepts as correct the Delaware Supreme Court’s
factual finding that Petitioner “was given the opportunity to speak directly to the sentencing
judge,” but did not “offer any argument challenging his sentencing as a habitual offender.” Alley,
2015 WL 4511348, at *3. For instance, When the Superior Court judge stated, “you realize that
the State could have come in here under the habitual petition and asked to put you away until you

died in prison,” Petitioner responded, “I know,” without adding any further comments (D.I. 13-9

ar 25)

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 11 of 20 Page|D #: 771

Additionally, even though Petitioner does not allege that he was given insufficient notice
of his habitual offender status, the record demonstrates that he Was provided more than reasonable
notice. During Petitioner’s plea colloquy, the State informed the Superior Court that it was
planning on filing a motion to declare Petitioner a habitual offender, and then identified the three
predicate felony convictions that would be used to establish his habitual offender status. (D.I. 13- l
1 at 2). Defense counsel also informed the Superior Court that Petitioner understood the State was
filing a habitual offender petition. (D.I. 13-1 at 2). Finally, the Superior Court informed Petitioner
that he would have a right to challenge his habitual offender status at sentencing (D.I. 13-1 at 3).

In short, the record demonstrates that Petitioner had reasonable notice of his habitual
offender status and that he was provided an opportunity to be heard during the hearing with respect
to his habitual offender status. As such, the Court concludes that Petitioner’s due process rights
were not violated When the Superior Court determine Petitioner’s habitual offender status and
sentenced him in one single proceeding, Accordingly, the Delaware state courts’ denial of Claim
One was neither contrary to, nor an unreasonable application of, Oyler.

B. Claim Two: Breach of Plea Agreement

In Claim Two, Petitioner contends that he entered his guilty plea with the understanding
that he could challenge his status as a habitual offender at sentencing, and that the State breached
the agreement by not allowing him to do so. Citing Santobello v. New York, 404 U.S. 257 (1971),
Petitioner presented this argument to the Delaware Supreme Cotn't on post-conviction appeal
(D.I. 13-8 at 25), which denied the argument as meritless. Consequently, Petitioner’s instant
challenge will only warrant relief if the Delaware Supreme Court’s decision was either contrary
to, or an unreasonable application of, clearly established federal law, or Was based on an

unreasonable determination of the facts.

10

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 12 of 20 Page|D #: 772

Determining if a promise was made in a plea agreement is a question of fact. See Trussell
v. Bowersox, 447 F.3d 588, 591 (8th Cir. 2006); United States v. Snow, 234 F.3d 187, 189 (4th Cir.
2000). The Court has thoroughly reviewed the record, and nothing in the plea agreement or plea
colloquy transcript reflects a promise or guarantee that the State would raise the issue of
Petitioner’s right to challenge his habitual offender status during the sentencing hearing. The plea
agreement states that (1) the “State will file a motion to declare the defendant a habitual offender
pursuant to 11 Del. C. 4214(a)” and “recommend no more than 10 years of unsuspended L5 time;”
and (2) the “Defendant Will recommend a sentence of five years at the time of sentencing.”
(D.I. 13-8 at 38). Of particular relevance to the instant issue is the agreement’s identification of
the three requisite convictionslfor habitual offender status, with the explanation that “[b]oth parties
are aware that the Defendant is challenging his 2008 Resisting Arrest Conviction, Which is
pending.” Id.

In turn, the only assurance reflected by the plea colloquy is that Petitioner understood that
he had the right to challenge the State’s motion to declare him a habitual offender during the
sentencing hearing. (D.I. 13-9 at 17). For instance, the following exchange between the Superior
Court and Petitioner occurred during the plea colloquy:

PETITIONER: [] As it says on the plea about me challenging the
2008 conviction, I know the State [is] aware of the fact that that’s in
the Supreme Court, but I don’t agree with the habitual sentencing

and 1 want to be -

SUPERIOR COURT: You’ll have a right to challenge that
sentencing

PETITIONER: I will have the right?

SUPERIOR COURT: You will have a right, first of all, to oppose
the petition [for habitual offender status], it’s not an agreed-upon
petition here in this Court, and if need be, there are certain rights to
appeal that finding, that goes in with the sentencing appeal.

11

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 13 of 20 Page|D #: 773

(D.I. 13-9 at 17)

Finally, during the sentencing hearing, and in Petitioner’s presence, the State informed the
Superior Court that “it’s not clear to the State at this time if the motion [to declare Petitioner a
habitual offender] is being contested.” (D.I. 13-2 at 2).` Defense counsel responded, “the motion
is not being contested as to [Petitioner’s] habitual status. [. . .] We have no good faith basis to
oppose it at this time.” Id. The Superior Court then provided Petitioner an opportunity to speak
at his hearing. (D.I. 13-2 at 4). When Petitioner addressed the Superior Court, he did not disagree
with defense counsel’s statement that he would not oppose habitual sentencing, and he did not
challenge his habitual offender status. (D.I. 13-2 at 4-5). Even when the Superior Court explicitly
mentioned the State’s “habitual petition,” Petitioner did not raise the issue of his habitual offender
status, and even told the Superior Court that he understood his sentence and did not have any
questions (D.I. 13-2 at 6). Based on the foregoing record, the Court concludes that the Delaware
Supreme Court did not unreasonably determine the facts when it held that the State did not breach
the plea agreement

The Court further concludes that the Delaware Supreme Court’s decision was not contrary
to, or an unreasonable application of, clearly established federal law. Pursuant to Santobello,
“when a plea rests in any significant degree on a promise or agreement of the prosecutor, so that
it can be said to be part of the inducement or consideration, such a promise must be fulfilled.”
Santobello, 404 U.S. at 262. The Third Circuit has opined that, “[a]lthough it is not made clear in
Santobello [] that the violation of a plea bargain by the state involves a defendant’s due process
right, we are satisfied that such a right is implicated.” Patrick v. Camden Cnty Prosecutor, 630
F.2d 206, 207 (3d Cir. 1980). “In determining whether the plea agreement has been breached,

courts must determine whether the government’s conduct is inconsistent with what was reasonably

12

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 14 of 20 Page|D #: 774

understood by the defendant when entering the plea of guilty.” United States v. Nolan-Cooper,
155 F.3d 221, 236 (3d Cir. 1998).

The Delaware Supreme Court did not cite any federal cases when addressing Petitioner’s
instant breach of plea/due process argument Nevertheless, the Delaware Supreme Court’s
determination that the State did not breach the plea agreement because there was no basis to
challenge Petitioner’s status Was not contrary to clearly established federal law, because its
reasoning comports with the due process considerations set forth in Santobello and its progeny.
The plea agreement acknowledged that Petitioner was challenging his 2008 felony conviction and,
once the Delaware Supreme Court found the 2008 conviction to be valid, there was simply was no
basis to challenge the State using the 2008 conviction as one of the predicate convictions for
Petitioner’s habitual offender status In turn, given the Court’s prior determination that the State
did not, in fact, breach the plea agreement, the Court carmot conclude that Delaware Supreme
Court unreasonably applied Santobello and its progeny to the facts of Petitioner’s case in denying
the instant argument Accordingly, the Court will deny Claim Two for failing to satisfy § 2254{d).

C. Claim Three: Ineffective Assistance of Counsel

In Claim Three, Petitioner contends that defense counsel provided ineffective assistance
by failing to challenge his status as a habitual offender during the sentencing hearing. Petitioner
presented this argument to the Delaware Supreme Court on post-conviction appeal, which denied
it as meritless Therefore, Petitioner will only be entitled to federal habeas relief if the Delaware
Supreme Court’s decision was either contrary to, or an unreasonable application of, clearly
established federal law.

The clearly established law governing the instant ineffective assistance of counsel claims

is the two-pronng standard enunciated by Strickland v. Washington, 466 U.S. 668 (1984) and its

13

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 15 of 20 Page|D #: 775

progeny. See Wiggins v. Smiz‘h, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner
must demonstrate that “counsel’s representation fell below an objective standard of
reasonableness,” with reasonableness being judged under professional norms prevailing at the time
counsel rendered assistance Strickland, 466 U.S._at;6_,_88. Under the second Strickland prong, a
petitioner must demonstrate “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been differen .” Id. at 694. A reasonable
probability is a “probability sufficient to undermine confidence in the outcome.” Id. at 694.

In order to sustain an ineffective assistance of counsel claim, a petitioner must make
concrete allegations of actual prejudice and substantiate them or risk summary dismissal.
See Wells v. Petsock, 941 F.2d 253, 259-260 (3d Cir. 1991);D001ey v. Petsock, 816 F.2d 885, 891-
92 (3d Cir. 1987). Although not insurmountable, the Stricklarza’ standard is highly demanding and
leads to a “strong presumption that the representation was professionally reasonable.” Strickland,
466 U.S. at 689.

Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the Superior
Court cited and applied the Strickland standard in denying Claim Three, and the Delaware
Supreme Court affirmed that decision based on the Superior Court’s reasoning See Alley, 2016
WL 3563490, at *2. Given these circumstances the Delaware Supreme Court’s decision was not
contrary to clearly established federal law. See Willz'ams, 529 U.S. at 406 (“[A] run-of-the-rrrill
state-court decision applying the correct legal rale from [Supreme Court] cases to the facts of a
prisoner’s case [does] not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause”).

The Court’s inquiry under § 2254(d)(1) is not over, because it must also determine if the
Delaware Supreme Court’s denial of Claim Three as meritless involved an unreasonable

application of the Stricklana' standard. When performing this inquiry, the Court must review the

14

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 16 of 20 Page|D #: 776

Delaware Supreme Court’s decision with respect to petitioner’s ineffective assistance of counsel
claims through a “doubly deferential” lens See Harrington, 562 U.S. at 105. In other words, “the
question is not whether counsel’s actions were reasonable, [but rather], whether there is any
reasonable argument that counsel satisfied Strickland’ s deferential standard.” Id.

After reviewing the record, the Court concludes that the Delaware Supreme Court’s
decision Was not based on an unreasonable application of Strickland. lt is well-settled that an
attorney does not provide ineffective assistance by failing to raise meritless objections or
arguments See United States v. Sana'ers, 165 F.3d 248, 253 (3d Cir. 1999). Approxirnately one _
month before Petitioner’s sentencing as a habitual offender, the Delaware Supreme Court upheld
the validity of his 2008 felony conviction The attorney who represented Petitioner in his Rule 61
challenge to his 2008 conviction was the same attorney who represented Petitioner at sentencing
See Alley, 2015 WL 7256928, at *2. Because there was question about the validity of the other
requisite felony convictions for Petitioner’s habitual offender status,7 and given defense counsel’s
complete awareness that the 2008 felony conviction was Valid, Petitioner cannot demonstrate that
he was prejudiced by defense counsel’s failure t_o raise a meritless objection to his habitual offender
sentence. Therefore, the Court concludes that the Delaware Supreme Court did not unreasonably
apply Strickland in denying Petitioner’s instant assertion regarding defense counsel’s failure to
oppose his habitual offender status Accordingly, the Court will deny Claim Three for failing to
satisfy § 2254(d).

D. Claim Four: Due Process Violation During Sentencing Hearing

In Claim Four, Petitioner contends the Superior Court violated his due process rights by

using his “constitutionally infinn” 2008 felony conviction as one of the predicate convictions to

 

7 (D.I. 13-2 at 3); see Alley, 2015 WL 4511348, at *3.

15

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 17 of 20 Page|D #: 777

establish his habitual offender status (D.I. l at 10). According to Petitioner, his 2008 conviction
is “constitutionally infirm” because the State and defense counsel “coerced” him to enter the 2008
guilty plea by telling him he would be sentenced to life if he proceeded to trial. Petitioner presented
this argument to the Delaware Supreme Court on direct appeal, (D.I. 1 at 10; D.I. 13-8 at 9-10),
and the Delaware Supreme Court denied the argument as meritless Consequently, Petitioner will
only be entitled to habeas relief if the Delaware Supreme Court’s decision was either contrary to,
or an unreasonable application of, clearly established federal law.8

It is well-settled that a defendant’s due process rights are violated if he is sentenced on the
basis of materially untrue assumptions or misinformation See Townsend v. Burke, 334 U.S. 736,
741 (1948) (holding that sentencing a prisoner “on the basis of assumptions concerning his
criminal record which were materially untrue,” ‘°whether caused by carelessness or design, is
inconsistent with due process of law, and such a conviction cannot stand.”); see also Roberts v.
United States, 445 U.S. 552, 563 (1980) (“As a matter of due process, an offender may not be
sentenced on the basis of mistaken facts or unfounded assumptions.”). As previously explained,
prior to the sentencing hearing in this case, Petitioner filed a Rule 61 motion challenging the
validity of his 2008 felony conviction. In that Rule 61 proceeding, Petitioner contended that his
defense counsel in 2008 incorrectly informed him that he would be subject to habitual offender
sentencing if he was convicted at trial, and that it was defense counsel’s incorrect advice which
led him to plead guilty. See State v. Alley, 2014 WL 605440, at *2 (Del. Super. Ct. Feb. 14, 2014).

However, both the Superior Court and the Delaware Supreme Court concluded that Petitioner’s

 

8 The Court disagrees with the State’s contention that Claim Four is procedurally barred
from habeas review due to Petitioner’s failure to exhaust state remedies Although the
State correctly asserts that Petitioner did not present Claim Four to the Delaware Supreme
Court on post-conviction appeal, Petitioner presented the Claim to the Delaware Supreme
Court on direct appeal, which is all that is needed to exhaust state remedies for this
argument

16

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 18 of 20 Page|D #: 778

2008 guilty plea was knowing, voluntary, and intelligent, and denied his Rule 61 motion as
meritless See Alley, 2014 WL 605440, at *5; Alley, 2014 WL 7009961, at *1.

Since the Delaware Supreme Court upheld Petitioner’s 2008 felony conviction as valid
prior to Petitioner’s sentencing hearing for his 2014 conviction, the Superior Court did not base its
habitual offender sentencing decision with respect to Petitioner’s 2014 conviction on materially
false or unreliable information when it used the 2008 felony conviction as one of the predicate
convictions for determining Petitioner’s habitual offender sentence Therefore, the Delaware
Supreme Court’s denial of the instant argument was not contrary to, or an unreasonable application
of, Townsend and its progeny, nor Was it based on an unreasonable determination of facts
Accordingly, the Court Will deny Claim F our for failing to satisfy § 2254(d).

IV. CERTIFICATE OF APPEALABILITY

When a district court issues a final order denying a § 2254 petition, the court must also
decide whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate
of appealability is appropriate when a petitioner makes a “substantial showing of the denial of a
constitutional right” by demonstrating “that reasonable jurists would find the district court’s
assessment of the constitutiorlal claims debatable or wrong.” 28 U.S.C. § 2253(0)(2); Slack v.
McDaniel, 529 U.S. 473, 484 (2000). If a federal court denies a habeas petition on procedural
grounds without reaching the underlying constitutional claims, the court is not required to issue a
certificate of appealability unless the petitioner demonstrates that jurists of reason would find it
debatable: (1) whether the petition states a valid claim of the denial of a constitutional right; and

(2) whether the court was correct in its procedural ruling. Id.

17

Case 1:16-cv-00569-|\/|N Document 21 Filed 10/17/18 Page 19 of 20 Page|D #: 779

The Court has concluded that the instant Petition fails to warrant federal habeas relief, and
is persuaded that reasonable jurists would not fmd this conclusion to be debatable Therefore, the

Court will not issue a certificate of appealability

18

CaS€ 1216-CV-00569-|\/|N UOCUm€nl 21 Filed 10/17/18 Page 20 Of 20 Page|D #Z 780

V. CONCLUSION
For the reasons stated, Petitioner’s Petition for habeas relief pursuant to 28 U.S.C. § 2254
_is denied without an evidentiary hearing or the issuance of a certificate of appealability. An

appropriate Order shall issue. .

 

 

 

 

 

 

 

19

 

